1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    WOMEN IN MEXICO CITY &                   Case No. 2:19-cv-10468-ODW (GJS)
      MEXICO, Individually, &
12    FREDERICK BANKS as next friend
      thereto & Individually,
13                                              JUDGMENT
                  Petitioner
14
            v.
15
      CENTRAL INTELLIGENCE
16    AGENCY, et al.,
17                Respondents.
18
19     Pursuant to the Court’s Order Dismissing Petition,
20
21     IT IS ADJUDGED THAT the above-captioned action is dismissed.
22
23   DATE: December 17, 2019              __________________________________
                                          OTIS D. WRIGHT II
24                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
